 
 
I 
108th CONGRESS
2d Session
H. R. 5307 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Costello (for himself, Mr. Shimkus, Mrs. Emerson, and Mr. Gephardt) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Gateway Arch in St. Louis, Missouri, to be illuminated by pink lights in honor of breast cancer awareness month. 
 
 
1.Illumination of Gateway Arch in honor of breast cancer awareness monthIn honor of breast cancer awareness month, the Secretary of the Interior shall authorize the Gateway Arch in St. Louis, Missouri, to be illuminated by pink lights for a certain period of time in October, to be designated by the Secretary of the Interior. 
 
